DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim objections have been overcome by Applicant’s amendments filed 07/27/2021.
Objections to the Specification has been overcome by Applicant’s amendments and arguments filed 07/27/2021.
Applicant's arguments filed 07/27/2021 in reference to the rejections under 35 USC § 103 have been fully considered but they are not persuasive. 
The argument that the ECC information is not a register, but transitory is not persuasive. Paragraph [0030] and [0038] of Hung states that "The ECC information 645 may be stored in a register on the memory device". This register is include in the control logic (controller 610), which is clearly coupled to ECC logic 640 because it provides the ECC information 645 to the output port of the memory device (The controller 610 includes control logic coupled to the memory array 690 and the ECC logic 640 to provide ECC information 645 (stored in the register) for corresponding data on an output port of the memory device, ¶ [0034]-[0035]). (Emphasis added).

It is the Examiner’s conclusion that independent claims 1 and 14 are not patentably distinct or non-obvious over the prior arts of record namely, Hung et al. (US-20140075265) in view of Hu et al. (US-10824499). Therefore, the rejection is maintained. Based on their dependency on independent claims 1 and 14, claims 2-13 and 15-20, respectively, stand rejected.
Further, since the Applicant has not provided a terminal disclaimer the nonstatutory double patenting rejection is also maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7, 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US-20140075265), hereinafter Hung, in view of Hu et al. (US-10824499), hereinafter Hu.
Claim 1:
Hung teaches a memory device (Fig. 6, memory device 600) comprising: 
error correction logic (Fig. 6, ECC logic 640); 
Fig. 6, input/output port 601) coupled to the error correction logic (Fig. 6, ECC logic 640) and configured to couple to a memory array , wherein the first memory interface is configured to receive an instruction to perform on the memory array (Fig. 6, memory array 690); 
a register (Fig. 6, ECC information 645) coupled to the error correction logic (Fig. 6, ECC logic 640); and 
a second memory interface (Fig. 6, Also input/output port 601) coupled to the register and configured to provide output from the register (The input/output port 601 includes circuits that receive input signals and transmit output signals. The output signals may include the ECC information and the ECC corrected data, ¶ [0035]). (Fig. 6 and discussion therein).
Hung does not explicitly teach “the second memory interface is different from the first memory interface”. However,  Hu teaches in an analogous art [t]he error interface 1538 may be an interface configured to communicate over a particular bus, such as SMBus, IPMI, or other buses as described herein. (Col. 14, ll. 34-36). Hu also teaches the busses 212 and 216 may be any variety of communication links. For example, the buses 212 and 216 may be a system management bus (SMBus), an inter-integrated circuit (I2C) bus, an intelligent platform management interface (IPMI) compliant bus, a Modbus bus, or the like. (Col. 6, ll. 31-35). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the circuits which transmit the output signals that may include the ECC information in Hung’s input/output port 601 to utilized Hu’s error interface 1538. The artisan would be 
Claim 14:
Hung teaches a device comprising: 
a memory array (Fig. 6, memory array 690); 
error correction logic (Fig. 6, ECC logic 640) coupled to the memory array (Fig. 6, memory array 690); 
a first memory interface (Fig. 6, input/output port 601) coupled to the error correction logic (Fig. 6, ECC logic 640) and to the memory array (Fig. 6, memory array 690);
an error register (Fig. 6, ECC information 645) coupled to the error correction logic(Fig. 6, ECC logic 640); and 
a second memory interface (Fig. 6, Also input/output port 601) coupled to the error register (Fig. 6, ECC information 645. The input/output port 601 includes circuits that receive input signals and transmit output signals. The output signals may include the ECC information and the ECC corrected data, ¶ [0035]). (Fig. 6 and discussion therein).
Hung does not explicitly teach “the second memory interface is an inter-integrated circuit (I2C) interface”. However,  Hu teaches in an analogous art [t]he error interface 1538 may be an interface configured to communicate over a particular bus, such as SMBus, IPMI, or other buses as described herein. (Col. 14, ll. 34-36). Hu also teaches the busses 212 and 216 may be any variety of communication links. For example, the buses 212 and 216 may be a system management bus (SMBus), an inter-integrated circuit (I2C) bus, an intelligent platform management interface (IPMI) compliant bus, a Modbus bus, or the like. (Col. 6, ll. 31-35). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the circuits which transmit the output signals that may include the ECC information in Hung’s input/output port 601 to utilized Hu’s error interface 1538. The artisan would be motivated to do so because it would add more versatility to Hung’s ability to output to different types of buses.
Claim 2:
Hung in view of Hu teaches the output from the register includes error correction statistics (The ECC information may include ECC statistics about results from executing the ECC logic using ECCs on corresponding data. Examples of ECC statistics are described in connection with FIG. 2. The ECC information may be stored in a register (i.e ECC information 645) on the memory device; Hung, ¶ [0035].). 
Claim 3:
Hung in view of Hu teaches the error correction statistics indicate whether an error occurred with respect to the memory array (Examples of ECC statistics that can be gathered by monitoring ECC logic include counts of ECC detected single-bit errors, counts of ECC detected multi-bit errors, counts of ECC detected stuck bit errors, counts of ECC detected repeating errors, counts of ECC detected non-repeating errors, counts of ECC detected row failures, and counts of ECC detected column failures in corresponding data. The ECC statistics can include counts of ECC corrected single-bit errors, counts of ECC corrected multi-bit errors, counts of ECC corrected repeating errors, counts of ECC corrected non-repeating errors, counts of errors not correctible by ECC in corresponding data; Hung, ¶ [0024]. The memory 102 is configured to generate error information in response to correcting an error and/or attempting to correct an error in the data read from stored data. For example, the error information may include information about a corrected error, an uncorrected error, an absence of an error, a number of such errors, or the like. Error information may include the actual error, an address of the error, number of times the error has occurred, or other information specific to the memory 102. In a particular example, the error information may include information about a single-bit error indicating that the memory 102 corrected the single-bit error. Although particular examples of error information have been described, the error information may include any information related to errors; Hu, Col. 5, ll. 1-14). 
Claim 4:
Hung in view of Hu teaches the error correction statistics indicate whether the error was corrected by the error correction logic (Examples of ECC statistics that can be gathered by monitoring ECC logic include counts of ECC detected single-bit errors, counts of ECC detected multi-bit errors, counts of ECC detected stuck bit errors, counts of ECC detected repeating errors, counts of ECC detected non-repeating errors, counts of ECC detected row failures, and counts of ECC detected column failures in corresponding data. The ECC statistics can include counts of ECC corrected single-bit errors, counts of ECC corrected multi-bit errors, counts of ECC corrected repeating errors, counts of ECC corrected non-repeating errors, counts of errors not correctible by ECC in corresponding data; Hung, ¶ [0024]. The memory 102 is configured to generate error information in response to correcting an error and/or attempting to correct an error in the data read from stored data. For example, the error information may include information about a corrected error, an uncorrected error, an absence of an error, a number of such errors, or the like. Error information may include the actual error, an address of the error, number of times the error has occurred, or other information specific to the memory 102. In a particular example, the error information may include information about a single-bit error indicating that the memory 102 corrected the single-bit error. Although particular examples of error information have been described, the error information may include any information related to errors; Hu, Col. 5, ll. 1-14). 
Claim 5:
Hung in view of Hu teaches the error correction statistics include an address and a bit identifier of a bit corrected by the error correction logic (Examples of ECC statistics that can be gathered by monitoring ECC logic include counts of ECC detected single-bit errors, counts of ECC detected multi-bit errors, counts of ECC detected stuck bit errors, counts of ECC detected repeating errors, counts of ECC detected non-repeating errors, counts of ECC detected row failures, and counts of ECC detected column failures in corresponding data. The ECC statistics can include counts of ECC corrected single-bit errors, counts of ECC corrected multi-bit errors, counts of ECC corrected repeating errors, counts of ECC corrected non-repeating errors, counts of errors not correctible by ECC in corresponding data; Hung, ¶ [0024]. The memory 102 is configured to generate error information in response to correcting an error and/or attempting to correct an error in the data read from stored data. For example, the error information may include information about a corrected error, an uncorrected error, an absence of an error, a number of such errors, or the like. Error information may include the actual error, an address of the error, number of times the error has occurred, or other information specific to the memory 102. In a particular example, the error information may include information about a single-bit error indicating that the memory 102 corrected the single-bit error. Although particular examples of error information have been described, the error information may include any information related to errors; Hu, Col. 5, ll. 1-14). 
Claim 6:
Hung in view of Hu teaches the error correction statistics include an address associated with an uncorrected error (Examples of ECC statistics that can be gathered by monitoring ECC logic include counts of ECC detected single-bit errors, counts of ECC detected multi-bit errors, counts of ECC detected stuck bit errors, counts of ECC detected repeating errors, counts of ECC detected non-repeating errors, counts of ECC detected row failures, and counts of ECC detected column failures in corresponding data. The ECC statistics can include counts of ECC corrected single-bit errors, counts of ECC corrected multi-bit errors, counts of ECC corrected repeating errors, counts of ECC corrected non-repeating errors, counts of errors not correctible by ECC in corresponding data; Hung, ¶ [0024]. The memory 102 is configured to generate error information in response to correcting an error and/or attempting to correct an error in the data read from stored data. For example, the error information may include information about a corrected error, an uncorrected error, an absence of an error, a number of such errors, or the like. Error information may include the actual error, an address of the error, number of times the error has occurred, or other information specific to the memory 102. In a particular example, the error information may include information about a single-bit error indicating that the memory 102 corrected the single-bit error. Although particular examples of error information have been described, the error information may include any information related to errors; Hu, Col. 5, ll. 1-14). 
Claim 7:
 Hung in view of Hu teaches the second memory interface is an inter-integrated circuit (I2C) interface (Hu: the busses 212 and 216 may be any variety of communication links. For example, the buses 212 and 216 may be a system management bus (SMBus), an inter-integrated circuit (I2C) bus, an intelligent platform management interface (IPMI) compliant bus, a Modbus bus, or the like, Col. 6, ll. 31-35).
Claims 9 and 20:
Hung in view of Hu does not explicitly teach “the first memory interface operates at a first voltage; and the second memory interface operates at a second voltage that is different from the first voltage”. However, Hung in view of Hu does teach, as per the rejections of claims 1 and 14, respectively, that the first memory interface is a data bus and the second memory interface is an I2C bus, which has the ability to operate at a 
Claim 10:
Hung in view of Hu teaches a configuration register coupled to the first memory interface (Fig. 6, The controller 610 can include one or more state machines, register files, and other logic circuitry that are deployed to execute the functions of the memory, including the read and write functions, ,r [0040]. The method provides the ECC information on an output port of the device in response to a command received on an input port from a process external to the memory device. Hung: Abstract). 
Claim 11:
 Hung in view of Hu teaches a first bus coupled to the error correction logic, to the register, and to the second memory interface; a first data bus coupled to the first memory interface and to the error correction logic; and a second data bus coupled to the error correction logic and that is configured to couple to the memory array, wherein the first bus is different from the first data bus and the second data bus (The input/output port 601 functions as the input port or the output port of the memory device 600, depending on values of the control signals 612 received at the control port 602. The input/output port 601 includes circuits that receive input signals and transmit output signals. The input signals may include command signals, address signals, and input data signals. The output signals may include the ECC information and the ECC corrected data, ¶ [0035]. Also, Hu’s error interface 1538. Even though all the claimed busses are not shown in Hung in view of Hu, they are there to connect the various blocks.). 
Claim 12:
Hung in view of Hu teaches an address bus coupled to the first memory interface and that is configured to couple to the memory array (The input/output port 601 functions as the input port or the output port of the memory device 600, depending on values of the control signals 612 received at the control port 602. The input/output port 601 includes circuits that receive input signals and transmit output signals. The input signals may include command signals, address signals, and input data signals. The output signals may include the ECC information and the ECC corrected data, ¶ [0035]. Also, Hu’s error interface 1538. Even though all the claimed busses are not shown in Hung in view of Hu, they are there to connect the various blocks.). 
Claim 13:
Hung in view of Hu teaches memory device (Fig. 6, memory device 600) of claim 1 further comprising the memory array (Fig. 6, memory array 690). 

Claim 15:
Hung in view of Hu teaches a first bus coupled to the error register, the error correction logic, the second memory interface; a first data bus coupled to the error correction logic and to the first memory interface; a second data bus coupled to the error correction logic and to the memory array; and an address bus coupled to the first memory interface and the memory array, wherein the first bus is different from the first data bus, the second data bus, and the address bus (The input/output port 601 functions as the input port or the output port of the memory device 600, depending on values of the control signals 612 received at the control port 602. The input/output port 601 includes circuits that receive input signals and transmit output signals. The input signals may include command signals, address signals, and input data signals. The output signals may include the ECC information and the ECC corrected data, ¶ [0035]. Also, Hu’s error interface 1538. Even though all the claimed busses are not shown in Hung in view of Hu, they are there to connect the various blocks.). 
Claim 16:
Hung in view of Hu teaches a configuration register coupled to the first data bus and the address bus (Fig. 6, The controller 610 can include one or more state machines, register files, and other logic circuitry that are deployed to execute the functions of the memory, including the read and write functions, ,r [0040]. The method provides the ECC information on an output port of the device in response to a command received on an input port from a process external to the memory device. Hung: Abstract).  
Claim 17:
Hung in view of Hu teaches the error register is configured to store an indication of whether an error occurred with respect to the memory array (Examples of ECC statistics that can be gathered by monitoring ECC logic include counts of ECC detected single-bit errors, counts of ECC detected multi-bit errors, counts of ECC detected stuck bit errors, counts of ECC detected repeating errors, counts of ECC detected non-repeating errors, counts of ECC detected row failures, and counts of ECC detected column failures in corresponding data. The ECC statistics can include counts of ECC corrected single-bit errors, counts of ECC corrected multi-bit errors, counts of ECC corrected repeating errors, counts of ECC corrected non-repeating errors, counts of errors not correctible by ECC in corresponding data; Hung, ¶ [0024]. The memory 102 is configured to generate error information in response to correcting an error and/or attempting to correct an error in the data read from stored data. For example, the error information may include information about a corrected error, an uncorrected error, an absence of an error, a number of such errors, or the like. Error information may include the actual error, an address of the error, number of times the error has occurred, or other information specific to the memory 102. In a particular example, the error information may include information about a single-bit error indicating that the memory 102 corrected the single-bit error. Although particular examples of error information have been described, the error information may include any information related to errors; Hu, Col. 5, ll. 1-14). 

Claim 18:
Hung in view of Hu teaches the error register is configured to store an indication of whether the error was corrected by the error correction logic (Examples of ECC statistics that can be gathered by monitoring ECC logic include counts of ECC detected single-bit errors, counts of ECC detected multi-bit errors, counts of ECC detected stuck bit errors, counts of ECC detected repeating errors, counts of ECC detected non-repeating errors, counts of ECC detected row failures, and counts of ECC detected column failures in corresponding data. The ECC statistics can include counts of ECC corrected single-bit errors, counts of ECC corrected multi-bit errors, counts of ECC corrected repeating errors, counts of ECC corrected non-repeating errors, counts of errors not correctible by ECC in corresponding data; Hung, ¶ [0024]. The memory 102 is configured to generate error information in response to correcting an error and/or attempting to correct an error in the data read from stored data. For example, the error information may include information about a corrected error, an uncorrected error, an absence of an error, a number of such errors, or the like. Error information may include the actual error, an address of the error, number of times the error has occurred, or other information specific to the memory 102. In a particular example, the error information may include information about a single-bit error indicating that the memory 102 corrected the single-bit error. Although particular examples of error information have been described, the error information may include any information related to errors; Hu, Col. 5, ll. 1-14). 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al.(US-20140075265), hereinafter Hung, in view of Jung et al. (US-20140101372), hereinafter Jung.
Claims 8 and 19:
 	Hung in view of Hu does not explicitly teach “a ball grid array package that includes a plurality of pins, wherein: the first memory interface includes a first subset of the plurality of pins; and the second memory interface includes a second subset of the plurality of pins that is distinct from the first subset of the plurality of pins”. However, Jung teaches in an analogous art the host interface 1210 may be an I2C interface (1 [0062]) and non-volatile memory device and/or a memory controller may be packaged in Ball Grid Arrys (BGAs) (1 [0148]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Hung to use an I2C interface packaged in a BGA. The artisan would be motivated to do so because use of I2C-buses BGAs are well known in the art and a person with ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp. (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 7-10, 14, 16, 19 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,572,344. . Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same limitations, with only mere name changes. The comparison table is as follows:
Current Application 16/789,672
Parent Application, now US-10,572,344
1. A memory device comprising: error correction logic; a first memory interface coupled to the error correction logic and configured to couple to a memory array, wherein the first memory interface is configured to receive an instruction to perform on the memory array; a register coupled to the error correction logic; and a second memory interface coupled to the register and configured to provide output from the register, wherein the second memory interface is different from the first memory interface.
1. A module comprising: a memory array; a primary access port coupled to the memory array and configured to receive information for accessing one or more locations in the memory array; error correction logic coupled to the memory array; a statistics register coupled to the error correction logic and configured to store error statistics information; and a secondary access port, coupled to the statistics register, to provide access to the statistics register by an external device.

2. The module of claim 1, wherein the secondary access port is an inter-integrated circuit (I2C) interface.
8. The memory device of claim 1 further comprising a ball grid array package that 9TI- 77136A includes a plurality of pins, wherein: the first memory interface includes a first subset of the plurality of pins; and the second memory interface includes a second subset of the plurality of pins that is distinct from the first subset of the plurality of pins.
4. The module of claim 2, comprising a ball grid array (BGA) package having a plurality of input/output pins, wherein the I2C interface includes two of the input/output pins of the BGA package.
10. The memory device of claim 1 further comprising a configuration register coupled to the first memory interface.
5. The module of claim 1, further comprising a configuration register coupled to the primary access port.
9. The memory device of claim 1, wherein: the first memory interface operates at a first voltage; and the second memory interface operates at a second voltage that is different from the first voltage.
 3. The module of claim 1, wherein the primary access port operates on a first voltage and the secondary access port operates on a second voltage that is different from the first voltage.
14. A device comprising: a memory array; error correction logic coupled to the 

2. The module of claim 1, wherein the secondary access port is an inter-integrated circuit (I2C) interface.       

5. The module of claim 1, further comprising a configuration register coupled to the primary access port.
19. The device of claim 14 further comprising a ball grid array package that includes a plurality of pins, wherein: the first memory interface includes a first subset of the plurality of pins; and the second memory interface includes a 

20. The device of claim 14, wherein: the first memory interface operates at a first voltage; and the second memory interface operates at a second voltage that is different from the first voltage.
3. The module of claim 1, wherein the primary access port operates on a first voltage and the secondary access port operates on a second voltage that is different from the first voltage.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lassa et al. (US-20120173792) teaches [a]s shown in FIG. 1, the controller 100 is in communication with a host 120 (having a host controller 121) through a first NAND interface 125 and is in communication with one or more NAND flash memory device(s) (or "logical units" (LUNs)) 130 through one or more second NAND interface(s) 135. (The host controller in solid state drive (SSD) applications can have one or more first NAND interfaces (e.g., eight channels), in which case the controller 100 can see only one of those channels). (¶ [0019]). As shown in FIG. 1, the controller 100 also comprises a processor 105, a queue 110, one or more status register(s) 112, one or more page buffers 114, and an error correction code (ECC) module 116. (¶ [0022]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        11/08/2021